Case 1:20-cv-00805-PLM-PJG ECF No. 1-2, PageID.40 Filed 08/24/20 Page 1 of 5




The Honorable Dana Nessel
G. Mennen Williams Building
525 W. Ottawa St., P.O. Box 30212
Lansing, MI 48909

Dear Attorney General Nessel:

        Our group, One Nation MI is a Michigan unincorporated association that is focused on
healing racial divides and promoting unity in our nation. We write you because we understand
that you have stated that you have jurisdiction to enforce, and will enforce, various executive
orders issued by Governor Gretchen Whitmer. Those executive orders appear to prohibit most of
the speech and association our group has planned for the coming weeks and months. This is
making it difficult for us to make plans for our group’s activities over the next three months.
These activities are vital to our group’s purpose and cannot be conducted remotely.

        Racial tensions in our country are reaching an all-time high, as a former Michigan Civil
Rights Commissioner, I can state unequivocally that our voice to promote unity is important at
this time. We need certainty in order to plan our upcoming events. We are planning on the
following indoor events, each in a single large room. Our intent is to provide masks, hand
sanitizer, and to request that our participants engage in social distancing. We are in the
preliminary planning stages and plan to hold events on:

       Friday August 28 – 7:00 PM Detroit, MI.

       Friday September 11 – 7:00 PM Rochester Hills, MI.

       Friday, October 2 – 7:00 PM Lansing, MI.

       Please let us know whether, based on these facts, you would enforce Governor Whitmer’s
orders against us. In order to finalize these plans, we are asking for a response no later
than the close of business on this Friday, August 21, 2020. Please respond by mail
or email to lindaleetarver@gmail.com, P.O. Box 16162, Lansing MI 48901.

                                                           Sincerely,



                                                           Dr. Linda Lee Tarver
                                                           President, ONE NATION MI




                                            Exhibit B
Case 1:20-cv-00805-PLM-PJG ECF No. 1-2, PageID.41 Filed 08/24/20 Page 2 of 5




The Honorable Kym L. Worthy
Wayne County Prosecuting Attorney
1441 St Antoine
Detroit, MI 48226

Dear Ms. Worthy:

       Our group, One Nation MI is a Michigan unincorporated association that is focused on
healing racial divides and promoting unity in our nation. We write you because we understand
that you have jurisdiction to enforce, various executive orders issued by the Governor’s office.
Those executive orders appear to prohibit most of the speech and association our group has
planned for the coming weeks and months. This is making it difficult for us to make plans for
our group’s activities over the next three months. These activities are vital to our group’s purpose
and cannot be conducted remotely.

        Racial tensions in our country are reaching an all-time high, as a former Michigan Civil
Rights Commissioner, I can state unequivocally that our voice to promote unity is important at
this time. We need certainty in order to plan our upcoming events. We are planning on the
following indoor events, each in a single large room. Our intent is to provide masks, hand
sanitizer, and to request that our participants engage in social distancing. We are in the
preliminary planning stages and plan to hold events on:

       Friday August 28 – 7:00 PM Detroit, MI.

       Friday September 11 – 7:00 PM Rochester Hills, MI.

       Friday, October 2 – 7:00 PM Lansing, MI.

       Please let us know whether, based on these facts, you would enforce Governor Whitmer’s
orders against us. In order to finalize these plans, we are asking for a response no later
than the close of business on this Friday, August 21, 2020. Please respond by mail
or email to lindaleetarver@gmail.com, P.O. Box 16162, Lansing MI 48901.

                                                             Sincerely,



                                                             Dr. Linda Lee Tarver
                                                             President, ONE NATION MI
Case 1:20-cv-00805-PLM-PJG ECF No. 1-2, PageID.42 Filed 08/24/20 Page 3 of 5




The Honorable Governor Gretchen Whitmer
111 S Capitol Ave, Lansing, MI 48933
PO Box 30013
Lansing, MI 48909

Dear Governor Whitmer:

         Our group, One Nation MI is a Michigan unincorporated association that is focused on
healing racial divides and promoting unity in our nation. We write you because we understand
that you have stated that you have jurisdiction to enforce, and will enforce, various executive
orders issued by your office. Those executive orders appear to prohibit most of the speech and
association our group has planned for the coming weeks and months. This is making it difficult
for us to make plans for our group’s activities over the next three months. These activities are
vital to our group’s purpose and cannot be conducted remotely.

        Racial tensions in our country are reaching an all-time high, as a former Michigan Civil
Rights Commissioner, I can state unequivocally that our voice to promote unity is important at
this time. We need certainty in order to plan our upcoming events. We are planning on the
following indoor events, each in a single large room. Our intent is to provide masks, hand
sanitizer, and to request that our participants engage in social distancing. We are in the
preliminary planning stages and plan to hold events on:

       Friday August 28 – 7:00 PM Detroit, MI.

       Friday September 11 – 7:00 PM Rochester Hills, MI.

       Friday, October 2 – 7:00 PM Lansing, MI.

       Please let us know whether, based on these facts, you would enforce Governor Whitmer’s
orders against us. In order to finalize these plans, we are asking for a response no later
than the close of business on this Friday, August 21, 2020. Please respond by mail
or email to lindaleetarver@gmail.com, P.O. Box 16162, Lansing MI 48901.

                                                           Sincerely,



                                                           Dr. Linda Lee Tarver
                                                           President, ONE NATION MI
Case 1:20-cv-00805-PLM-PJG ECF No. 1-2, PageID.43 Filed 08/24/20 Page 4 of 5




The Honorable Jessica R. Cooper
Oakland County Prosecuting Attorney
1200 N. Telegraph Rd., West Wing – Building 14E
Pontiac, MI 24341

Dear Ms. Cooper:

       Our group, One Nation MI is a Michigan unincorporated association that is focused on
healing racial divides and promoting unity in our nation. We write you because we understand
that you have jurisdiction to enforce, various executive orders issued by the Governor’s office.
Those executive orders appear to prohibit most of the speech and association our group has
planned for the coming weeks and months. This is making it difficult for us to make plans for
our group’s activities over the next three months. These activities are vital to our group’s purpose
and cannot be conducted remotely.

        Racial tensions in our country are reaching an all-time high, as a former Michigan Civil
Rights Commissioner, I can state unequivocally that our voice to promote unity is important at
this time. We need certainty in order to plan our upcoming events. We are planning on the
following indoor events, each in a single large room. Our intent is to provide masks, hand
sanitizer, and to request that our participants engage in social distancing. We are in the
preliminary planning stages and plan to hold events on:

       Friday August 28 – 7:00 PM Detroit, MI.

       Friday September 11 – 7:00 PM Rochester Hills, MI.

       Friday, October 2 – 7:00 PM Lansing, MI.

       Please let us know whether, based on these facts, you would enforce Governor Whitmer’s
orders against us. In order to finalize these plans, we are asking for a response no later
than the close of business on this Friday, August 21, 2020. Please respond by mail
or email to lindaleetarver@gmail.com, P.O. Box 16162, Lansing MI 48901.
                                                           Sincerely,



                                                             Dr. Linda Lee Tarver
                                                             President, ONE NATION MI
Case 1:20-cv-00805-PLM-PJG ECF No. 1-2, PageID.44 Filed 08/24/20 Page 5 of 5




The Honorable Carol A. Siemon
Ingham County Prosecuting Attorney
303 W. Kalamazoo St., Floor 4R
Lansing, MI 48933

Dear Ms. Siemon:

       Our group, One Nation MI is a Michigan unincorporated association that is focused on
healing racial divides and promoting unity in our nation. We write you because we understand
that you have jurisdiction to enforce, various executive orders issued by the Governor’s office.
Those executive orders appear to prohibit most of the speech and association our group has
planned for the coming weeks and months. This is making it difficult for us to make plans for
our group’s activities over the next three months. These activities are vital to our group’s purpose
and cannot be conducted remotely.

        Racial tensions in our country are reaching an all-time high, as a former Michigan Civil
Rights Commissioner, I can state unequivocally that our voice to promote unity is important at
this time. We need certainty in order to plan our upcoming events. We are planning on the
following indoor events, each in a single large room. Our intent is to provide masks, hand
sanitizer, and to request that our participants engage in social distancing. We are in the
preliminary planning stages and plan to hold events on:

       Friday August 28 – 7:00 PM Detroit, MI.

       Friday September 11 – 7:00 PM Rochester Hills, MI.

       Friday, October 2 – 7:00 PM Lansing, MI.

       Please let us know whether, based on these facts, you would enforce Governor Whitmer’s
orders against us. In order to finalize these plans, we are asking for a response no later
than the close of business on this Friday, August 21, 2020. Please respond by mail
or email to lindaleetarver@gmail.com, P.O. Box 16162, Lansing MI 48901.
                                                           Sincerely,



                                                             Dr. Linda Lee Tarver
                                                             President, ONE NATION MI
